Title: From Thomas Jefferson to Thomas Nelson, 10 February 1781
From: Jefferson, Thomas
To: Nelson, Thomas



Dear Genl.
In Council Febry. 10th. 1781.

Information having been given the Board that sundry Horses of British property, having been left by the Enemy, were taken by our Militia or un-armed Citizens, and a question made whether they belong to the Commonwealth or the Captor, we are of opinion that they should be yeilded to the Captor. It is thought however where any possible doubt can arise who was the Captor, that the Horse should be put in the Hands of the State Quartermaster, and the party or parties claiming make their right appear to the Commissioners of the War Office. As this question as far as we are informed concerns only persons under your command, I take the liberty of communicating it to you.
Your disposition of the Hides of Slaughtered Beeves is approved of. I am sorry any loss has been incurred in that article before.
We made it the subject of enquiry on the former Invasion and from the reports made to us, had reason to believe all had been taken care of. The oil is almost of as much importance as the Hide. The Waggons which were sent to Fredericksburg for camp-kettles, found none ready made. Mr. Hunter is making more and other Waggons will go off for them within three or four days. As fast  as they are brought we shall endeavour to send them to the Militia. It would be well for us to be informed what number you have.
I am with great respect &c,

T. Jefferson

